Title: I. To Le politique hollandais, 22 January 1782
From: Adams, John
To: Politique hollandais (newspaper)




January 22 1782

Sir

The Mistakes of Gazettes and fugitive Pamphlets, may pass unnoticed, because they are not expected to be correct, are not read by many and are Soon forgotten: but the Inaccuracies of a Writer, so distinguished by his Genius and Eloquence as the abby Raynal, in a work embellished with ornaments to captivate every Man of Taste and Letters, and enriched with Such a Variety of usefull knowledge, to secure its Immortality, ought to be corrected in Season, lest they Should be found to injure that great Cause of Truth Liberty and Humanity, to which this Writer has devoted his Life and Labour.
It is not at present intended to remark upon any other Part of the Philosophical and political History of the Europeans in the two Indies, than that which relates to North America, in which probably there are more Errors than in any other. We shall begin with the Revolution of America as printed in the last Edition, reserving all the rest for the Subject of future Speculations, if ever Leisure should be found to pursue them.

J’ai l’honnour &c.

